Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 10 November 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.]Nov. 10 1775
May it please your Excellency

Enclosed are the observatio[ns] by which you will See that a large number of Vessels are come in yesterday & this morning part of whic[h] Lay in Nantasket Road part comming up to Boston & Some already come up to or near the Wharf But for the want of a good Glass (the old one being good for nothing) we can not discover whether they have Troops on board or not the necessaty of having a good Glass on Powderhorn Hill has Induced me to try to procure one that is good but have not been able as yet I have had Several but little or no better than an open Tubes[.] I have ordered a faithful observer, to keep a good look out & make the best Discovries he can & reporte to me Every Extraordinary or material movement which I shall forward to your Exceleny. I am your Excelleys most obed. & Very Humb. Serv.

Loam. Baldwin

